AO 2458 (Rcv. 02/18) Judgment in a Criminal Ci~'Lsc
Sheet I

UNITED STATEs DisTRiCT CoURT

Southern District of Ohio

 

 

 

 

UNITED STATES OF AMERICA § JUDGMENT IN A CRIMINAL CASE
V. )
J|MMY L. WEBB, JR. § Case Number: 3:18Cr112
) USM Number: 77747_061
)
) Chery|| A. Bennett
) Defendant's Attoi'iiey
THE DEFENDANT:
m pleaded guilty to count(s) 1
ij pleaded nolo contendere to count(s)
which was accepted by the court.
lj was found guilty on count(s)
after a plea of riot guilty.
The defendant is adjudicated guilty of these of`fcnses:
Title & Sectioli Nature of Offense Offense Endcd Count
21 U.S.C. § 841(3)(1) Possession With |ntent to Distribute and Distribution of a 5116/2017 1
and § 841(b)(1)(E)(2) N|ixture or Substance Containing a Detectable Amount of

z A|prazo|am, a Schedu|e IV Controlled Substanoe

The defendant is sentenced as provided in pages 2 through 5 of this judgmentl The sentence is imposed pursuant to
the Seiitencirig Reform Act of 1984.

l:l The defendant has been found not guiity on count(s)

 

i:| Count(s) |:l is l:i are dismissed on the motion of the Unitcd States.

 

_ _ It is ordered t_hat the defendant_must notify the Un_ited States attorney for this district within 30 da s of _any change of name, residence,
or mailing address until_all fines, restitution,.costs, and special assessments imposed l_)y this judgment are iii ly paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circui'nstancesl

1/3[20'| 9

 

Date of imposition of Judgmerit

i/m§;g:

Signaturc of Judgc

Wa|ter H. Rice, United States District Judge

 

Namc and Title of}udgc

4/3/2019

 

Date

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 4-Probation

DEFENDANT: JIMMY L. WEBB, JR.
CASE NUMBER: 3:18cr1 12

_Iudgment_Page 2 of 6

PROBATION

You are hereby sentenced to probation for a term of :

5 years. lf, at the 2 ‘/z to 3 year mark, it is the opinion of the probation officer that the defendant has gained maximum
benth from supervision, a motion for early termination from supervision should be submitted

MANDATORY CONDITIONS

1. You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance.

3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of placement on
probation and at least two periodic drug tests thereafter, as determined by the court.

l:l The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
SubStanCe abuSe. (check if'applicable)
4. m You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
l:i You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)

as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location

where you reside, work, are a student, or were convicted of a qualifying offense. (check ifapplic¢ble)
l:l You must participate in an approved program for domestic violence. (check yapplicable)
l:l You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check ifapplicable)
You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment

0. You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
fines, or special assessments

!~"'

~P@se

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

AO 245B (Rev. 02/18) Jirdgment in a Criminal Case

Sheet 4A - Probation

 

Judgment--Page 3 of 6

 

DEFENDANT: JlMMY L. WEBB, JR.
CASE NUMBER: 3:180r112

STANDARD CONDITIONS OF PROBATION

As part of your probation, you must comply with the following standard conditions of supervision These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduct and condition

l.
2.
3.

$":i‘

9.

10.
ll.
12.

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame
Aiier initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your horne or elsewhere, and you must permit the probation onicer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you ii‘om
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probatiou Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see 0vervi'ew of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature Date

 

 

AO 2453 (Rev. 02/18) Judgment in a Criminal Case
Sheet 4B -_Probation

DEFENDANT: J|MMY L. WEBB, JR.
CASE NUMBER: 3:180r112

ADDITIONAL PROBATION TERMS

1. The defendant must make himself available for substance abuse testing at least once during the first 15 days of
supervision and no fewer than twice thereafter and treatment, in-patient or out-patient, if requested by the probation officer
in the areas of alcohol, marijuana, and the |ike. The defendant shall make a co-payment for treatment services not to
exceed $25.00 per month, which is determined by the defendant's ability to pay.

2. The defendant shall seek and maintain employment throughout the period of supervision and/or participate in a
verifiable, certified vocational services program as directed by the probation officer. Such program may include on the job
training, job readiness training, and skills development training. Defendant is to first concentrate on obtaining his GED
certificate lf, after obtaining his GED oertificate, finances permit, the defendant is to enroll iri HVAC training.

3. The defendant shall perform 100 hours of community service with an agency approved in advance by the probation
officer within the first two (2) years of Probation. The Court will substitute each hour spent in a verified, certified course of
Job Training for one hour of Community Service on a 1:1 ratio.

4. The defendant is to receive a mental health assessment and counseling, if deemed necessary, in the areas of anger
issues and childhood experiences issues. The defendant shall make a co-payment for treatment services not to exceed
$25 per month, which is determined by the defendant's ability to pay.

5. The defendant is to study and sit for his GED certificate

6. The defendant is not to drive without a valid drivel*s license.

ridgment-Page § _ of 6

AO 245B (Rcv. 02!18) Judgment in a Cri`minal Case
Shect 5 w Criminal Monetiiry Pcnalties

Judgment_ Fage 5 _ of 6 ___
DEFENDANTZ J|MMY L. WEBB, JR.

CASE NUMBER: 3218cr112
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 100.00 $ $ $
l:l The determination of restitution is deferred until . An Aiiieiided Judgiiieiir in a Cri'r)ii`iial Case (A0245C) will be entered

after such determinationl
l:l The defendant must make restitution (including community rcstitution) to the following payees in the amount listed bclow.

If the defendant makes a partial payment, each payee shall receive an approximately ro ortionedlpayment, unless specified otherwise in
i

the priority or_der or percentage payment column elow. Howevei', pursuant to 18 .S. . § 3664 , all nonfederal victims must be paid
before the Uiiited States is paid.

Name of Pavee Total Loss** Restitution Ordered Priorig or Percentage
ToTALs $ 7 r_O-OO s 77 O.OO

l:l Restitution amount ordered pursuant to plea agreement S

l:l The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid iii full before the
fifteenth day after the date ofthcjudgment, pursuant to 18 U.S.C. § 3612(1‘). All ofthe payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

|:| The court determined that the defendant does not have the ability to pay interest and it is ordered that:
l:l the interest requirement is waived for the [:| fine |:| restitution

[:] the interest requirement for the |:l fine l:l restitution is modified as follows:

* Justice for Victims of Traiiickin Act of2015, Pub. L. No. 114-22.

** Findings for the total amount o ' losses _are required under Chaptcrs 109A, 1 10, l lOA, and l 13A of Titlc 18 for offenses committed on or
alier September 13, 1994, but before Api'll 23, 1996.

 

AO 2458 (Rcv. 02/'18) Judgment in a Criminal Case

Sheet 6 _ Schedule of Payments

Judgment _ Page 6 of

DEFENDANT: J|MMY L. WEBB, JR.
CASE NUMBER: 3:18cr112

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
A m Lump sum payment of $ 100-00 due immediately, balance due

|:| not later than , 01`
B l:l
C l:l
D l:l
E E
F l:l

Unless the court ha_s expressly ordered otherwise, if this judgment imposes imprisonment, pa _
the period of imprisonment All criminal monetary penalties, except those payments ma e through the Federal Bureau of Prisons’ Inmate

m in accordance with |:] C, [:| D, m E, or |:| F below; or
Payment to begin immediately (may be combined with l:l C, [l D, or [:l F below); or

Payment in equal (e.g., weekly, momhl[y, quarterly) installments of $ over a period of
(e.g., months oryears), to commence (e.g., 30 or 60 days) after the date of this judgment; or

Payment in equal (e.g., weekly, monihly, quarterly) installments of $ over a period of
(e.g., months oryears), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

Payment during the term of probation will commence within 60 days (e.g., 30 or 60 days) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

Special instructions regarding the payment of criminal monetary penalties:

Financial Responsibility Prograrn, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

l:l Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

l:l The defendant shall pay the cost ofprosecution.

l:l

The defendant shall pay the following court cost(s):

El The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine

interest, (6) community restitution, (7) JV IA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

ent of criminal monetary penalties is due during

